Citation Nr: 0001753	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-19 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Determination of initial disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for ulcers secondary to 
PTSD.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.  
 
The Board initially notes that in a statement dated July 
1998, the veteran appears to have rasied a claim for service 
connection for hearing loss and/or tinnitus.  This claim has 
not been prepared for appellate review and is not currently 
pending before the Board.  Accordingly, this claim is 
referred to the RO for clarification and further 
consideration. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleep disturbance, 
nightmares, flashbacks, panic attacks occurring twice a week, 
anxiety attacks, irritability, hyperstartle responses, 
hypervigilence, memory loss and depression.  

2.  No competent evidence has been presented that would tend 
to indicate that the veteran's ulcers are proximately due to, 
or the result of a service connected disability.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7 (1999), 4.125-4.132, 
Diagnostic Code 9411 (1999).

2.  The veteran's claim of entitlement to service connection 
for ulcers secondary to PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial disability evaluation in excess 
of 30 percent for PTSD   

The veteran alleges that the evaluation initially assigned to 
his PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  By rating decision dated 
June 1998, the RO granted service connection and found the 
veteran's PTSD to be 30 percent disabling effective from July 
29, 1997.  As the veteran is disputing the initially assigned 
disability evaluation, the Board is to consider the entire 
period of the veteran's disability in order to provide for 
the possibility of staged ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's allegation that he is entitled to an increased 
disability evaluation is sufficient to establish a well-
grounded claim for a higher evaluation under 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is also satisfied that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this claim.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In the present case, the RO evaluated the veteran's PTSD 
under Diagnostic Code 9411.  Under DC 9411, a 30 percent 
evaluation is warranted with the presence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
applicable where there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is appropriate where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Service personnel records reveal that the veteran was awarded 
a National Defense Service Medal, a Vietnam Campaign Medal, 
an Aircraft Crewman Badge, a Vietnam Service Medal, an Air 
Medal and a Sharp Shooter M-14.  During service the veteran 
was a door gunner on a Huey helicopter.  The veteran has 
indicated that while serving in Vietnam he was involved in a 
helicopter crash while under hostile fire. 

A July 29, 1997 VA outpatient treatment record reflects that 
the veteran underwent a psychological evaluation due to 
complaints of sleep disturbance, anxiety, nightmares, and 
flashbacks associated with his service in Vietnam.  The VA 
physician indicated that panic attacks, PTSD and alcohol 
abuse would need to be ruled out, and the veteran was 
diagnosed with an adjustment disorder.  In October 1997, the 
veteran filed a claim for service connection for PTSD 
indicating that he was experiencing severe nightmares, 
insomnia, anxiety attacks, panic attacks, crying spells, 
startle responses, palpitations, ulcers, and constant 
thoughts of death and dying in a burning helicopter crash.  
An October 1997 treatment record shows that an adjustment 
disorder would need to be ruled out and the veteran was given 
a provisional diagnosis of PTSD.  The provisional diagnosis 
was based on the veteran's complaints of having difficulty 
thinking, experiencing nightmares, cold sweats, startle 
responses, anxiety and irritability.  The veteran was 
assigned a GAF score of 55.  

A November 1997 treatment record shows that the veteran 
reported that he thought his symptoms were stable, but he 
continued to experience difficulty sleeping.  In January 
1998, the veteran was afforded a VA examination.  The 
examination report indicates that the veteran was employed, 
working on an intermittent basis installing vinyl siding.  At 
the time of the examination, the veteran was taking 
Nefazodone for his psychiatric symptoms.  The veteran 
reported that he was experiencing nightmares, sleep 
disturbance, startle reactions, panic attacks, memory 
problems and obsessive thoughts.  He also reported being 
depressed, having ulcers and being uncomfortable with any 
stimuli associated with war.  The veteran indicated that he 
had suicidal thoughts right after his discharge from service, 
but denied current suicidal or homicidal thoughts.  The 
veteran was diagnosed with Axis I:  PTSD, moderate;  Axis II:  
not relevant;  Axis III:  post traumatic arthritis and 
postoperative knee injury by history, with a scar on his 
knee;  Axis IV:  current stressors are his continuing PTSD 
reaction and his knee difficulty;  Axis V:  GAF 40-45 now and 
over the past year. 

Treatment records dated March 1998 to April 1998 show that 
the veteran continued to experience nightmares and panic 
attacks.  The veteran also attended group sessions to learn 
to manage his PTSD symptomatology.

In May 1998, the VA examiner prepared an addendum to the 
January 1998 VA examination report.  The addendum indicates 
that the veteran continued to attend PTSD group sessions and 
that he continued to experience nightmares, hypervigilence 
syndrome, irritability, sleep disturbance, depression and 
exaggerated startle responses.  It was also noted that the 
veteran had ulcers.  However, the veteran stated that his 
treatment with the VAMC had helped to mitigate his 
symptomatology.  At the time of the examination, the veteran 
was working 25 to 30 hours per week and the veteran stated 
that his marriage was going well.  The veteran reported that 
he and his wife did not socialize very much and that he only 
had one friend, who was one of his coworkers.  The veteran 
was described as having limited general information.  The VA 
examiner opined that the veteran had moderate PTSD and 
assigned a GAF of 45-50.  

During an April 1999 hearing held before the RO, the veteran 
testified that he received treatment for his PTSD 
symptomatology on an as needed basis and that he continued to 
be treated with Paxil and Trazodone.  The veteran indicated 
that he still suffered from sleep disturbance, panic attacks 
twice a week, anxiety attacks, memory loss, nightmares, 
hallucinations, difficulty concentrating, nervousness, 
flashbacks, increased startle responses to loud noises and 
anger.  He further testified that he avoids any stimuli 
associated with war and he denied suicide ideation.  At the 
time of the hearing, the veteran was unemployed.  He 
testified that he was unable to work due to his knee and back 
disabilities.  He indicated that his PTSD did not prevent him 
from working.  

The veteran was afforded another VA examination in May 1999.  
The examination report reflects that the veteran was working 
on a part-time basis installing vinyl siding, but his ability 
to work had been limited due to his knee and back 
disabilities.  The veteran reported continuing difficulty 
with hyper mood, nervousness, sleep difficulty, restlessness, 
irritability, hyperstartle responses and hypervigilence.  The 
veteran denied recent suicidal and homicidal ideations as 
well as auditory hallucinations and paranoia.  The veteran's 
thoughts were described as goal oriented and his judgment and 
insight were intact.  The veteran's affect was bright until 
he discussed conversations that he had had with his son 
regarding Vietnam, at which time the veteran became tearful.  
The veteran was diagnosed with Axis I:  PTSD, panic disorder 
and history of alcohol dependence;  Axis II:  none apparent;  
Axis III:  knee condition and Axis IV:  psychosocial and 
environmental stressors are mild based on limited social 
support.  The veteran was assigned a GAF of 65-70.  

In conjunction with the May 1999 examination, additional 
psychological testing was performed and the results of the 
same were documented in a separate report.  The tests 
administered included a clinical interview, psychosocial 
questionnaire, MMPI and expressive drawings and the examiner 
conducted a thorough review of the veteran's existing 
records.  The examiner concluded that the veteran is a person 
with PTSD who is struggling to achieve and maintain the 
semblance of a normal family life.  It was further indicated 
that the veteran deals with significant symptomatology on a 
daily basis, but that the veteran has made efforts to acquire 
more effective coping strategies and his work had helped him 
to gain some control over intrusive thoughts.  The veteran 
was diagnosed with Axis I:  PTSD and alcohol dependence 
secondary to PTSD in sustained full remission;  Axis II:  
none;  Axis III:  chronic pain from knee and back, bilateral 
hearing loss, gastric disorder;  Axis IV:  problems related 
to social environment, i.e., difficulty relating in a 
meaningful manner to people outside of his immediate family 
and Axis V:  GAF of 50.  

The evidence of record establishes that the veteran's PTSD is 
manifested by sleep disturbance, nightmares, flashbacks, 
panic attacks occurring twice a week, anxiety attacks, 
irritability, hyperstartle responses, hypervigilence, memory 
loss and depression.  The veteran continues to be employable 
and it has been indicated that his work helps him to mitigate 
his intrusive thought symptomatology.  Additionally, the 
evidence of record shows that the veteran has a good marriage 
and has established a friendship with one of his coworkers.  
Further, the veteran has been described as having goal 
oriented thoughts and it has been indicated that his judgment 
and insight are intact.

In May 1999 the veteran was assigned two different GAF 
scores.  The first score assigned was 65-70.  According to 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which the VA has adopted at 38 C.F.R. §§ 
4.125, 4.130, such a score represents some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

After the veteran was afforded additional psychological 
testing in May 1999, he was assigned a second GAF score of 
50.  This score is indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 
 
The Board recognizes that the veteran's disability may 
require re-evaluation in accordance with changes in his 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
After reviewing the foregoing evidence, the Board finds that 
the veteran's disability picture is more nearly approximated 
by the criteria set forth for a 30 percent disability 
evaluation under DC 9411.  The veteran has not been shown to 
suffer from flattened affect, difficulty in understanding 
complex commands, impaired judgment, or more than moderate 
difficulty in establishing and maintaining effective work and 
social relationships.  Further, the veteran does not have 
deficiencies in most areas including work, school, family 
relations, judgment, thinking, or mood.  The veteran is not 
disoriented and does not experience persistent delusions or 
hallucinations or engage in grossly inappropriate behavior.  
Therefore, the Board finds that the RO's initial assignment 
of 30 percent disability evaluation was appropriate and that 
the veteran is not entitled to an evaluation in excess of 30 
percent.  

In closing, the Board emphasizes that it does not doubt the 
sincerity of the veteran in offering his testimony, nor does 
the Board in any manner doubt that the veteran's PTSD results 
in significant impairment.  However, under the applicable 
diagnostic criteria, which the Board must consider, the 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent at this time.  It follows that 
the reasonable doubt provisions of 38 U.S.C.A. § 5107(b) do 
not otherwise permit a favorable resolution of the appeal.  
The veteran may always advance a new claim for an increased 
rating should the severity of the disability increase in the 
future. 


II.  Entitlement to service connection for ulcers secondary 
to PTSD

The veteran also contends that he is entitled to service 
connection for ulcers secondary to his service connected 
PTSD.  The VA may pay compensation for "disability resulting 
from personal injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty in the active 
military, naval or air service."  38 U.S.C.A. § 1110 (West 
1991).  In the present case, the threshold question that must 
be answered is whether the veteran has presented a well-
grounded claim for secondary service connection.  

A well-grounded claim is a plausible claim, which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

In addition, service connection may be established on a 
secondary basis for a disability, which is proximately due 
to, or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.3.10(a) (1999).  Any additional disability 
resulting from the aggravation of a nonservice-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 429, 448 (1995).  However, temporary 
flare-ups without evidence of a worsening of the underlying 
condition, does not constitute aggravation and does not 
warrant a grant of service connection.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

The veteran's service medical records are negative for 
complaints of or a diagnosis of ulcers.  Post-service VA 
treatment records show that the veteran sought treatment for 
nausea and vomiting in January 1986.  The veteran reported 
that he had a history of ulcers and he was diagnosed with 
"probable ulcers."  An upper GI revealed a hiatal hernia 
with gastroesophageal reflux, and deformed bulb consistent 
with old peptic ulcer disease.  The veteran continued to 
receive treatment for peptic ulcer disease and stomach 
discomfort through December 1997.

A November 1998 statement from Jeffrey R. Riney, M.D. with 
the Summit Medical Group reflects that Dr. Riney advised the 
veteran that stress can aggravate ulcers.  

During the April 1999 hearing held before the RO, the veteran 
testified that he was diagnosed with ulcers approximately one 
year after his discharge from service.  The veteran also 
testified that he was diagnosed with and treated for ulcers 
in 1972.  The veteran testified that he currently has 
problems with ulcers and that he takes medication for the 
same.  There is no evidence of record which reflects that the 
veteran was treated for or diagnosed with ulcers within one 
year of his discharge from service.

In May 1999, the veteran was afforded a VA examination.  The 
veteran advised the VA examiner that he was diagnosed with 
ulcers and a hiatal hernia within eight months of his 
discharge from service.  The veteran reported that he has 
episodes of vomiting and diarrhea and sensations of knots in 
his abdomen.  The veteran indicated that he has epigastric 
pain and diffuse abdominal pain when his stress level is 
increased.  The examiner indicated that ultimately it may be 
necessary to perform upper endoscopy to diagnose the 
veteran's upper gastrointestinal pathology.  The examiner 
concluded that the veteran had a history of hiatal hernia and 
upper gastrointestinal ulcers and the veteran has PTSD.  The 
examiner indicated that exacerbations of abdominal pain from 
ulcers appear to be secondary to stress from PTSD.  The 
examiner diagnosed the veteran with hiatal hernia, upper 
gastrointestinal ulcers by history and PTSD.   

The evidence submitted by the veteran shows that stress can 
aggravate ulcers and that the veteran has experienced 
exacerbations of abdominal pain from ulcers which appear to 
be secondary to stress from PTSD.  This evidence does not 
establish that the veteran currently has an ulcer disorder 
caused by PTSD, or that he suffers from a chronic diagnosable 
ulcer disorder.  The evidence shows that the veteran has 
experienced exacerbations of abdominal pain, which does not 
constitute a permanent aggravation and does not warrant an 
award of service connection. 

While the veteran believes that his ulcers are the result of 
his service-connected PTSD, the veteran, as a lay person is 
not competent to offer an opinion that requires medical 
expertise, such as the cause or etiology of his ulcer 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of medical evidence of a nexus or 
relationship between the veteran's ulcers and a service-
connected disability, the veteran has not submitted a well-
grounded claim and his claim must be denied on this basis.  

The Board views this discussion as sufficient to inform the 
veteran of the elements and evidence necessary to complete 
his application for secondary service connection for ulcers.  
To succeed with a secondary service connection claim for 
ulcers, the veteran needs to submit competent medical 
evidence supported by an accurate medical history that his 
ulcers are causally or etiologically related to a service-
connected disability in order to establish a well-grounded 
claim.





ORDER

1.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD is denied.

2.  Entitlement to service connection for ulcers secondary to 
PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

